DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered. 

Regarding to 35 U.S.C 112 (f) interpretation, the applicant knowledge the 35 U.S.C 112 (f) interpretation of claims 22-23 and agrees with the 35 U.S.C 112 (f) interpretation of claims 22-23.

Regarding to claim 1, the applicant argues that each and the combination of Azernikov, Agarwal, and Hong fail to teach or fairly suggest “a loss identifier to calculate a loss value based on a percentage of respective ones of the simulated images that are correctly classified as having been generated by the image simulator” as recited in claim 1. The arguments have been fully considered. The argument according “a percentage” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in cited art Peek (US 20160283833 A1). The argument according “a loss identifier to calculate a loss value based on a comparison of respective ones of the simulated images that are correctly classified as having been generated by the image simulator” is not persuasive. The examiner cannot concur with the applicant for following reasons:
Azernikov discloses “a loss identifier”. For example, in Fig. 5B and paragraph [0114], Azernikov teaches a loss function 540.
Azernikov further discloses “to calculate a loss value based on a comparison of respective ones of the simulated images that are correctly classified as having been generated by the image simulator”. For example, in paragraph [0079], Azernikov teaches discriminator differentiates between the simulated 3D model of a crown and a real 3D crown model. In paragraph [0114], Azernikov teaches quantifying whether the generated sample 515 is a real natural image or one that is generated by generator 510. In Fig. 17 and paragraph [0148], Azernikov teaches training a discriminating deep neural network to recognize that the dental restoration generated by the generative deep neural network is a model versus a digital model of a real dental restoration; Azernikov further teaches the discriminating deep neural network generates a loss function and loss values based on comparison of a real dental restoration and the generated model of the dental restoration.
Peek discloses “to calculate a loss value based on a percentage”.  For example, in paragraph [0041], Peek teaches the degree of conformity is computed by comparing the area of the baseline image's silhouette with the area of the captured image's silhouette; Peek further teaches computing a Peak Signal to Noise Ratio (PSNR) and Mean Squared Error (MSE) using the baseline image and captured image. In paragraph [0042], Peek teaches that the Peak Signal to Noise Ratio (PSNR) and Mean Squared Error (MSE) are computed from these images. In paragraph [0043], Peek teaches the detection of an error is triggered if the degree of conformity and the Peak Signal to Noise Ratio between the baseline image and the camera image are below a specified threshold for any one of the camera views.

Regarding to claim 8, 15, 22, and 26, claims 8, 15, 22, and 26 are not allowable due to a newly applied art and similar reasons as discussed above.

35 USC § 112 (f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 22-23 are interpreted under 35 U.S.C 112 (f) interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In paragraph [0042], the specification describes “λ is a parameter that can be used to adjust the percentages between the scene reconstruction loss and cross-entropy loss”. In paragraph [0051], the specification describes “In Equation 5, above, α, β, γ are parameters to adjust the percentages among the loss values from PSNR, SSIM and NC values”.  In paragraph [0054], the specification describes “In Equation 7, above, θ is a parameter used to adjust the percentage of gradient penalty in the cross-entropy loss”. In paragraph [0056], the specification describes “In Equation 8, λ is a parameter that can be used to adjust the percentages between the scene reconstruction loss and cross-entropy loss”. However, the specification does not describe “to calculate a loss value based on a percentage of respective ones of the simulated images that are correctly classified as having been generated by the image simulator”. Therefore, the claim limitation “to calculate a loss value based on a percentage of respective ones of the simulated images that are correctly classified as having been generated by the image simulator” is new matter. 

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to dependency of claim 1. Claims 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to dependency of claim 8. Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to dependency of claim 15. Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to dependency of claim 22. Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to dependency of claim 26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, 20, 22-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) in view of Agarwal (US 20130181989 A1), in view of Hong (US 20040155877 A1), and further in view of Peek (US 20160283833 A1).
Regarding to claim 1 (Currently Amended), Azernikov discloses an apparatus for generating a three-dimensional (3D) model for digital image scene reconstruction (Fig. 2; [0081]: one or more computing devices; [0083]: the computer system 200; [0059]: employ a generative adversarial network to generate a 3D model; output a 3D model), the apparatus comprising: 
a 3D generator (Fig. 5B; [0113]: generator neural network 510; [0115]: generator) to generate a 3D model for digital image reconstruction based on a trained generative model and a plurality of digital images captured in a real environment ([0059]: employ a generative adversarial network to generate a 3D model; generate and output a 3D model based on the trained generator of the GAN and scan data sets; [0113]: both the generator network 510 and the discriminator network 520 are trained simultaneously; Fig. 5B; [0115]: generate a sample model of one or more dental features and/or restorations);
a camera position identifier to identify a position within the 3D model for the captured image (Azernikov; [0003]: a three dimensional (3D) imaging camera scans the prepared tooth and its surroundings; [0014]: convert 3D coordinates of each point of the 3D scan data into a distance value from a given plane to each of the point; [0091]: the 3D dental model is a digital file of a point cloud, where each pixel is associated with a three dimensional coordination (x, y, z); Fig. 12A-C; [0120]: data associated with restoration design 1212 is preprocessed and is provided as an input); 
an image simulator (Fig. 5B; [0113]: generator neural network 510; [0115]: generator) to generate simulated images based on the 3D model, the simulated images corresponding with respective ones of the captured digital images ([0079]: simulated 3D model of a crown; Fig. 4A-4C; [0090]: images of depth maps are generated from a 3D dental model; [0114]: generate the generated sample 515; generator 510 generates the generated sample 515; Fig. 17; [0150]: generate a model of a dental restoration based on the patient's dentition data set; Fig. 18; [0151]: the trained generative deep neural network generates images 1800b, 1805b, and 1810b that are generated by the trained generative deep neural network based on the input depth maps); and 
a discriminator (Fig. 5B; [0113]: a discriminator neural network 520; [0115]: discriminator 520) to apply a discriminative model to the simulated images to classify ones of the simulated images as either generated by the image simulator or captured in the real environment ([0079]: discriminator differentiates between the simulated 3D model of a crown and a real 3D crown model; [0114]: discriminator network 520 outputs a loss function 540, which is used to quantify whether the generated sample 515 is a real natural image or one that is generated by generator 510; [0149]: this process continues and repeats until the discriminating deep neural network cannot distinguish between the generated model and a real model);
a loss identifier (Azernikov; Fig. 5B; [0114]: a loss function 540) to calculate a loss value based on a comparison of respective ones of the simulated images that are correctly classified as having been generated by the image simulator (Azernikov; [0079]: discriminator differentiates between the simulated 3D model of a crown and a real 3D crown model; [0114]: quantify whether the generated sample 515 is a real natural image or one that is generated by generator 510;  Fig. 17; [0148]: train a discriminating deep neural network to recognize that the dental restoration generated by the generative deep neural network is a model versus a digital model of a real dental restoration; the discriminating deep neural network generates a loss function and loss values based on comparison of a real dental restoration and the generated model of the dental restoration).
Azernikov fails to explicitly disclose: 
scene;
camera positions within the 3D model for the captured digital images;
the camera positions within the 3D model;
a percentage; 
In same field of endeavor, Agarwal teaches: 
scene ([0029]: reconstruct a 3-D model for the scene and stores the reconstructed 3-D model in the 3-D model store 330; Fig. 4; [0082]: reconstruct a 3-D model of a scene from a set of images performed by the 3-D model construction module 310; [0110]: reconstruct a 3-D model from a given set of images of a scene);
the image simulator to generate the simulated image based on the position within the 3D model (Agarwal; [0024]: three-dimensional positions of the points; [0028-0029]: the information describing the points in a 3-D model comprises positions of the points represented as three-dimensional coordinates; generate more and more accurate models of the scene; Fig. 4; [0082]: reconstruct a 3-D model of a scene from a set of images performed by the 3-D model construction module 310; [0110]: reconstruct a 3-D model from a given set of images of a scene).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov to include scene; the image simulator to generate the simulated image based on the position within the 3D model as taught by Agarwal. The motivation for doing so would have been to reconstruct a 3-D model for the scene; to reconstruct a 3-D model of a scene from a set of images; to reconstruct a 3-D model from a given set of images of a scene as taught by Agarwal in paragraphs [0029], [0082], and [0110].
Azernikov in view of Agarwal	fails to explicitly disclose:
camera positions within the 3D model for the captured digital images;
the camera positions within the 3D model;
a percentage; 
In same field of endeavor, Hong teaches:
a camera position identifier to identify camera positions within the 3D model for the captured digital images ([0041]: camera calculator 50 is arranged to process each input image and to calculate the position and orientation of the camera; Fig. 4; [0063]: camera calculator 50 processes the input image data and determine the position and orientation of the camera 230); and
generate a simulated image based on the 3D model and the camera positions within the 3D model  (Fig. 4; [0063]: camera calculator 50 processes the input image data and determine the position and orientation of the camera 230; Fig. 4; [0111]: surface modeller 80 generates data defining a 3D computer model comprising a polygon mesh representing the surface shape of the subject object 210 by processing the segmented image data generated by image data segmenter 70 at step S4-10 and the position and orientation data generated by camera calculator; Fig. 4; [0124]: renderer 100 generates image data defining images of the 3D computer model generated at step S4-12 rendered with the texture data generated at step S4-14 in accordance with a virtual camera controlled by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Agarwal to include a camera position identifier to identify camera positions within the 3D model for the captured digital images; generate a simulated image based on the 3D model and the camera positions within the 3D model as taught by Hong. The motivation for doing so would have been to improve the accuracy of the segmentation processing; to process each input image and to calculate the position and orientation of the camera; to generate image data defining images of the 3D computer model as taught by Hong in Fig. 4 and paragraphs [0029], [0041], [0111], and [0124].
Azernikov in view of Agarwal and Hong fails to explicitly disclose: a percentage. 
In same field of endeavor, Peek teaches: to calculate a loss value based on a percentage ([0041]: the degree of conformity  is computed by comparing the area of the baseline image's silhouette with the area of the captured image's silhouette; compute a Peak Signal to Noise Ratio (PSNR) and Mean Squared Error (MSE) using the baseline image and captured image; [0042]: the Peak Signal to Noise Ratio (PSNR) and Mean Squared Error (MSE) are computed from these images; [0043]: the detection of an error is triggered if the degree of conformity and the Peak Signal to Noise Ratio between the baseline image and the camera image are below a specified threshold for any one of the camera views).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Agarwal and Hong to include to calculate a loss value based on a percentage as taught by Peek. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].

Regarding to claim 2 (Currently Amended), Azernikov in view of Agarwal, Hong, and Peek discloses the apparatus of claim 1, further including: 
a generative model trainer to, in response to the loss value not satisfying a loss threshold, train the generative model (Azernikov; [0114]: Loss function 540 is used to provide the feedback required for generator 510 to improve each succeeding sample; in response to the loss function, generator 510 changes one or more of the weights and/or bias variables and generate another output; Fig. 17; [0148]: the loss function provides a feedback mechanism for the generative deep neural network; using information from the outputted loss function, the generative deep neural network generates a better model); and 
a discriminative model trainer to, in response to the loss value not satisfying the loss threshold, train the discriminative model (Azernikov; [0114]: Loss function 540 can be used to provide the feedback required for generator 510 to improve each succeeding sample; in response to the loss function, generator 510 can change one or more of the weights and/or bias variables and generate another output; [0148]: train a discriminating deep neural network; using information from the outputted loss function, the generative deep neural network generates a better model that can better trick the discriminating neural network to think the generated model is a real model; [0149]: the generative deep neural network and the discriminating neural network can be considered to be adverse to each other).

Regarding to claim 6 (Currently Amended), Azernikov in view of Agarwal, Hong, and Peek discloses the apparatus of claim 2, wherein the 3D scene generator is further to, in response to the training of the generative model, generate the 3D model based on the trained generative model and the plurality of captured digital images (Azernikov; [0059]: employ a generative adversarial network to generate a 3D model; generate and output a 3D model based on the trained generator of the GAN and scan data sets; [0113]: both the generator network 510 and the discriminator network 520 are trained simultaneously; Fig. 5B; [0115]: generate a sample model of one or more dental features and/or restorations; Fig. 17; [0148]: using information from the outputted loss function, the generative deep neural network generates a better model; Fig. 17; [0149]: this process continues and repeats until the discriminating deep neural network cannot distinguish between the generated model and a real model).

Regarding to claim 8 (Currently Amended), Azernikov discloses at least one non-transitory machine-readable medium comprising instructions which, when executed, cause a machine to at least ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 8.

Regarding to claim 9 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 9.

Regarding to claim 13 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 13.

Regarding to claim 15 (Currently Amended), Azernikov discloses a method for generating a three-dimensional (3D) model for digital image scene reconstruction, the method comprising ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model): 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 15.

Regarding to claim 16 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16.

Regarding to claim 20 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 20.

Regarding to claim 22 (Currently Amended), Azernikov discloses an apparatus for generating a three-dimensional (3D) model for digital image scene reconstruction ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model), the apparatus comprising: 
means for ([0049]: software and firmware comprise instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200).
 The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 22.

Regarding to claim 23 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 23.

Regarding to claim 26 (Currently Amended), Azernikov discloses an apparatus for generating a three-dimensional (3D) model for digital image scene reconstruction ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; storing instructions for execution by a processor; Fig. 2; [0081]: one or more computing devices; Fig. 2; [0082]: non-transitory computer-readable storage medium; [0083]: the computer system 200; [0059]: employ a generative adversarial network, GAN, to generate a 3D model; output a 3D model), the apparatus comprising:
memory ([0050]: computer-readable storage medium; RAM; ROM; [0051]);
instructions in the apparatus ([0049]: instructions or data stored on a computer-usable or computer-readable storage medium; [0082]: the memory 206 holds instructions and data used by the processor 202); and
at least one processor to execute the instructions to cause the at least one processor to at least ([0051]: store and execute program code; at least one processor coupled directly or indirectly to memory elements through a system; [0082]: the memory 206 holds instructions and data used by the processor 202):
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 26.

Regarding to claim 27 (Currently Amended), Azernikov in view of Agarwal and Hong discloses the apparatus of claim 26, wherein the instructions, when executed, cause the at least one processor to at least (same as rejected in claim 26):
	the rest claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 27.

Claims 3-4, 10-11, 17-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) in view of Agarwal (US 20130181989 A1), in view of Hong (US 20040155877 A1), and further in view of Peek (US 20160283833 A1).
Regarding to claim 3 (Currently Amended), Azernikov in view of Agarwal, Hong, and Peek discloses the apparatus of claim 2,
 Azernikov in view of Agarwal, Hong, and Peek further discloses the simulated image and the captured image (same as rejected in claim 1).
Azernikov in view of Agarwal, and Hong fails to explicitly disclose:
further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratios between the simulated images and the corresponding captured digital images, the loss value based on the peak signal to noise ratios.
In same field of endeavor, Peek teaches:
further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratios between the simulated images and the corresponding captured digital images, the loss value based on the peak signal to noise ratios ([0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity using a Peak Signal to Noise Ratio; compute a Peak Signal to Noise Ratio and Mean Squared Error using the baseline image and captured image; [0042]: the baseline image and captured images are both converted to normalized greyscale images; compute the Peak Signal to Noise Ratio based on both images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Azernikov in view of Agarwal and Hong to include further including a peak signal to noise ratio identifier to calculate a peak signal to noise ratios between the simulated images and the corresponding captured digital images, the loss value based on the peak signal to noise ratios as taught by Peek. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].

Regarding to claim 4 (Currently Amended), Azernikov in view of Agarwal, Hong, and Peek discloses the apparatus of claim 2,
Azernikov in view of Agarwal, Hong, and Peek further discloses the simulated image and the captured image (same as rejected in claim 1). 
Azernikov in view of Agarwal and Hong fails to explicitly disclose:
further including a structural similarity identifier to calculate structural similarity values between the simulated images and the corresponding captured digital images, the loss value based on the structural similarity values.
In same field of endeavor, Peek teaches:
further including a structural similarity identifier to calculate structural similarity values between the simulated images and the corresponding captured digital images, the loss value based on the structural similarity values (0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity; additional techniques are also possible; [0042]: compute a degree of similarity between two images;  Structural similarity, Scale-Invariant Feature Transform, Speeded Up Robust Features; calculate a degree of conformity using Structural similarity value; [0043]: error has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Agarwal and Hong to include further including a structural similarity identifier to calculate structural similarity values between the simulated images and the corresponding captured digital images, the loss value based on the structural similarity values as taught by Peek. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].

Regarding to claim 10 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 10.

Regarding to claim 11 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 11.

Regarding to claim 17 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 17.

Regarding to claim 18 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.

Regarding to claim 24 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 24.

Regarding to claim 25 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 25.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov (US 20180028294 A1) in view of Agarwal (US 20130181989 A1), in view of Hong (US 20040155877 A1), in view of Peek (US 20160283833 A1), and further in view of Collet (US 20170004649 A1).
Regarding to claim 5 (Currently Amended), Azernikov in view of Agarwal, Hong, and Peek discloses the apparatus of claim 2, 
Azernikov in view of Agarwal, Hong, and Peek further discloses the simulated image and the captured image (same as rejected in claim 1).
Azernikov in view of Agarwal and Hong fails to explicitly disclose:
further including a normalized correlation identifier to calculate normalized correlation values between the simulated images and the corresponding captured digital images, the loss value based on the normalized correlation values.
In same field of endeavor, Peek teaches:
the loss value based on the normalized correlation values ([0040]: perform the image comparison; the degree of conformity is expressed as a percentage; [0041]: calculate a degree of conformity; [0042]: the baseline image and captured images are both be converted to normalized greyscale images; the Peak Signal to Noise Ratio (PSNR) and/or Mean Squared Error (MSE) are computed from these images. Additional algorithms for computing a degree of similarity between two images include Structural similarity (SSIM), Scale-Invariant Feature Transform (SIFT), Speeded Up Robust Features (SURF), among others; [0043]: error has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Agarwal and Hong to include the loss value based on the normalized correlation values as taught by Peek. The motivation for doing so would have been to improve the lighting quality of the captured images; to improve the color contrast between different features of the 3D object; perform the image comparison; to detect error as taught by Peek in paragraphs [0015], [0039-0040], and [0042-0043].
Azernikov in view of Agarwal, Hong and Peek fails to explicitly disclose:
further including a normalized correlation identifier to calculate normalized correlation values between the simulated images and the corresponding captured digital images.
In same field of endeavor, Collet teaches: 
further including a normalized correlation identifier (Fig. 4; [0053]: a PC, client device, or server) to calculate normalized correlation values between the simulated images and the corresponding captured digital images ([0048-0049]: calculate the normalized cross-correlation, i.e. NCC, score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azernikov in view of Agarwal, and Hong and Peek to modify further including a normalized correlation identifier to calculate normalized correlation values between the simulated images and the corresponding captured digital images as taught by Collet. The motivation for doing so would have been to computationally reconstruct a three-dimensional (3D) scene using a combination of plural modeling techniques as taught by Collet in paragraph [0002].

Regarding to claim 12 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 12.

Regarding to claim 19 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616